Exhibit 10.39



FIFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
THIS FIFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this "Amendment"),
dated effective as of this 18th day of December, 2014 (the "Effective Date"), is
made and entered into by and between AD WEST END, LLC, an Indiana limited
liability company (the "Seller"), and AMERICAN REALTY CAPITAL IV, LLC, a
Delaware limited liability company ("Buyer").
RECITALS
A.Buyer and Seller entered into that certain Agreement for Purchase and Sale,
dated as of November 3, 2014, as amended by that certain First Amendment to
Agreement for Purchase and Sale, dated effective as of December 3, 2014, that
certain Second Amendment to Agreement for Purchase and Sale, dated effective as
of December 5, 2014, that certain Third Amendment to Agreement for Purchase and
Sale, dated effective as of December 10, 2014, and that certain Fourth Amendment
to Agreement for Purchase and Sale, dated effective as of December 16, 2014
(collectively, the "Agreement"), whereby Seller agreed to sell, and Buyer agreed
to purchase, certain real property and the improvements thereon more commonly
referred to as Shops at West End and located in the City of St. Louis Park,
County of Hennepin, State of Minnesota, as more particularly described in the
Agreement as the "Property".


B.Seller and Buyer now desire to amend the Agreement as more particularly set
forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Amendment, for the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller
hereby agree as follows:
1.Except as otherwise defined herein, all capitalized terms used in this
Amendment shall have the meaning ascribed to them in the Agreement.
2.The Inspection Date shall be extended to 5:00 PM Eastern Time on December 19,
2014 solely as to approval by Buyer in Buyer's sole discretion of that certain
lease with Latitude 360 Minneapolis, LLC, including without limitation, the
financial condition of the tenant, underwriting approval and negotiation of an
escrow agreement respecting post-closing matters. Buyer hereby acknowledges and
agrees that all other due diligence matters and conditions to closing in Section
6 of the Agreement that are to be satisfied or waived as of 5:00 pm on the
Inspection Date have been satisfied or waived as of December 5, 2014.
Notwithstanding the foregoing, the Closing Date shall occur no later than
December 23, 2014.
3.Unless specifically modified by this Amendment, the Agreement remains
unchanged and in full force and effect.
4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which when taken together shall
constitute one and the same document. PDF or other electronic signatures shall
be sufficient to bind the parties hereto.




[signatures begin on following page]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.
SELLER:
AD WEST END LLC,
an Indiana limited liability company
By:    Duke Construction Limited Partnership,
an Indiana limited partnership, its managing member
By:    Duke Business Centers Corporation,
an Indiana corporation, its general partner


By:     /s/ Jeff Behm            
Name:     Jeff Behm            
Title:     Senior Vice President        
BUYER:
AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability company


By:     /s/ Jesse C. Galloway            
Name:     Jesse C. Galloway            
Title:     Authorized Signatory            




